Citation Nr: 1413612	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disability, to include as secondary to a service-connected sinus disability, for the purpose of obtaining VA compensation.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1944 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2014, the Veteran withdrew his request for a hearing and requested than a decision be made based upon the evidence of record.

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of entitlement to VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a current dental disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, to include as secondary to service-connected sinus disability, for the purpose of obtaining VA compensation, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A September 2011 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2013).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A  (West 2002), 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration . 38 C.F.R. § 3.159(c)(2) (2013).  A VA examination was not provided because the evidence of record revealed that the Veteran has gingivitis and periodontal disease, which cannot be service connected for compensation purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 38 C.F.R. § 3.381(b)(2013)

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection for Compensation Purposes

Compensation is available for certain types of dental and oral conditions. These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Compensation is also available for loss of teeth, only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes. The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Facts and Analysis

Service treatment records document that, upon induction, in September 1944, the Veteran had several carious teeth.  During service, the Veteran underwent multiple dental examinations.  Notably, there is no evidence or allegation of combat, dental, trauma, or POW status during service.  There is also no evidence of osteomyelitis.

Following service, VA treatment records reveal treatment for dental caries, gingivitis, periodontal disease, and missing teeth.

The Veteran seeks service connection for a dental disability, which he contends is secondary to his service-connected sinus disability.  He stated that his gum line swells, but that preliminary dental examinations and x-rays have been inconclusive.  He contends that a VA examination should be provided by an ENT physician to determine if there is a relationship between his chronic sinus disability and his claimed dental disability.

Although the Veteran contends that a VA examination is warranted, the evidence of record is unremarkable for any compensable dental disability.  There is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Periodontal disease and gingivitis are not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Absent the showing of a current dental disability for compensation purposes, a VA examination is not required.

Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Veteran is not entitled to service connection .

The preponderance of the evidence is against the claim of service connection for a dental disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a dental disability, to include as secondary to a service-connected sinus disability, for the purpose of obtaining VA compensation, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


